Citation Nr: 0714530	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from November 1950 to 
November 1953 and from January 1969 to August 1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2004 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The veteran filed a claim for increase in August 2003.  
During the pendency of this appeal, the applicable rating 
criteria for disabilities of the spine were revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51456 (August 27, 
2003).  

In written argument submitted in April 2007, the veteran's 
representative asserted that an October 2003 VA examination 
was inadequate for rating purposes because it did not show 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2006) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board agrees and the case will be remanded in order to obtain 
a new examination.  38 C.F.R. § 4.2.  

The VA examiner commented that degenerative changes seen on 
X-rays of the veteran's thoracolumbar spine are attributable 
to the effects of the aging process and to residuals of post-
service compression fractures.  The examiner further 
commented that he saw no correlation between the degenerative 
changes and "any service-connected lumbar strain."  The 
veteran's service-connected back disability has never been 
characterized as "lumbar strain;" rather service connection 
was granted for traumatic arthritis.  The examination 
conducted on remand must demonstrate consideration of the 
correct characterization of the service-connected back 
disability and distinguish, to the extent possible, the 
symptoms related to the service-connected traumatic arthritis 
from those strictly related to the aging process.  The Board 
further points out that in the March 1997 rating action which 
granted service connection, the RO considered the report of a 
January 1997 VA examination which concluded that the 
veteran's current back symptomatology was more related to 
aging than any previous injury; 50 percent was considered due 
to aging, 50 percent due to injury.  In assigning the initial 
rating, the RO did not make a distinction between symptoms.  
When it is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 
such signs and symptoms must be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998); 38 C.F.R. § 3.102. 

The representative also argued that the veteran's condition 
had increased in severity since the most recent examination.  
Medical evidence submitted to the RO subsequent to the 
issuance of the statement of the case, and accompanied by a 
waiver of consideration of that evidence per 38 C.F.R. 
§ 20.1304, includes recent treatment for back complaints.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a low back 
disability since May 2005.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file. 

2.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
the current extent and severity of his 
service-connected traumatic arthritis of 
the lumbar spine.  

The claims folder must be made available 
to the examiner for review as part of the 
examination.  All indicated tests and 
studies should be undertaken, to include 
range of motion testing.  

The examiner is requested to:

a).  describe applicable loss of motion 
(flexion, extension and rotation) of the 
lumbar spine attributable to service-
connected traumatic arthritis, as 
distinguished to the extent possible, 
from any loss due to aging;

b).  determine whether the veteran's 
lumbar spine exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to his service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost.  

c).  if neurological involvement 
involving the lumbar spine is found, the 
examiner should identify the nerve(s) 
involved and indicate whether the degree 
of paralysis is complete or incomplete.  
If incomplete, whether the degree is 
moderate, moderately severe, or severe. 

Complete rationale for the opinions 
expressed should be included in the 
examination report.

3.  After completion of the foregoing, 
re-adjudicate the remanded claim based on 
a consideration of all of the evidence of 
record, both prior and current rating 
criteria and Mittleider, supra, if 
warranted.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with an appropriate supplemental 
statement of the case and should be 
afforded an opportunity to respond 
thereto.  


Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



